 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     DENNIS STEVEN RAY PARKER,                        CASE NO. C18-5093 BHS-DWC
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9           v.                                       AND RECOMMENDATION
10   DANIEL WHITE, et al.,

11                           Defendants.

12

13           This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 52. The Court

15   having considered the R&R and the remaining record, and no objections having been

16   filed, does hereby find and order as follows:

17           (1)   The R&R is ADOPTED;

18           (2)   Plaintiff’s Second Motion for Default Judgment, Dkt. 50, is DENIED.

19           Dated this 17th day of December, 2018.

20

21

22
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
23
     ORDER
24
